UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7860


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL HORNER EMORY, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:03-cr-00014-BR-1)


Submitted:   June 1, 2010                  Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Horner Emory, III, Appellant Pro Se.   Steve R. Matheny,
Thomas B. Murphy, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Paul Horner Emory, III, seeks to appeal the district

court’s     order    denying       relief      on    his    “Motion       for   Relief    from

Constitutional Violations,” which the district court construed

as a motion under 28 U.S.C.A. § 2255 (West Supp. 2009), and

denied on the ground that Emory failed to obtain authorization

to file it.          Emory also seeks to appeal the district court’s

order denying reconsideration.                      The orders are not appealable

unless      a    circuit       justice    or   judge       issues     a    certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                      A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard          by      demonstrating         that

reasonable        jurists        would    find       that     the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural         grounds,        the    prisoner       must

demonstrate        both    that     the     dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We   have       independently      reviewed         the    record    and    conclude      that

Emory has not made the requisite showing.                          Accordingly, we deny

                                               2
a certificate of appealability and dismiss the appeal.               We deny

as moot Emory’s motion for a limited remand and dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3